Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered August 11, 2015. The order denied the motion of plaintiff to amend the complaint, granted the cross motions of defendants Grace Manor Health Care Facility, Inc., Nelda Lawler, M.D., and Teresa Chau, M.D., for costs, *1558and enjoined plaintiff from initiating further proceedings without prior leave of the court.
It is hereby ordered that said appeal is unanimously dismissed with costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
Present — Whalen, P.J., Smith, Centra, Troutman and Scudder, JJ.